
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.1



GOLDEN MINERALS COMPANY
2009 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT


        This Restricted Stock Award Agreement (the "Award Agreement"), is made
as of the                         day of                                    ,
20            (the "Grant Date"), between Golden Minerals Company, a Delaware
corporation (the "Company"), and                                    (the
"Participant").

RECITAL

        The Company desires to encourage and enable the Participant to acquire a
proprietary interest in the Company through the ownership of the Company's
common stock, $0.01 par value ("Common Stock"), pursuant to the terms and
conditions of the Golden Minerals Company 2009 Equity Incentive Plan (the
"Plan") and this Award Agreement. Such ownership will provide the Participant
with a more direct stake in the future of the Company and encourage the
Participant to remain with the Company and/or its Affiliates, as applicable.

AGREEMENT

        NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for other good and valuable consideration, the parties agree as
follows:

        1.     Grant of Restricted Stock.

        1.1   The Company hereby grants to the
Participant                                    shares of restricted Common Stock
(the "Restricted Shares") on the terms and conditions set forth in this Award
Agreement.

        1.2   The Participant's rights with respect to the Restricted Shares
shall remain forfeitable at all times prior to the dates set forth below (each a
"Lapse Date"):

Number of Shares
 
Lapse Date

 
 
 

        2.     Rights of Participant.

        2.1   Except as provided in Section 2.2, Section 6 and otherwise in this
Award Agreement, the Participant shall be entitled, at all times on and after
the Grant Date, to exercise all rights, powers and privileges of a stockholder
with respect to the Restricted Shares (whether or not the restrictions thereon
shall have lapsed), other than those Restricted Shares which have been forfeited
pursuant to Section 3.3 hereof.

        2.2   Prior to the earlier of the applicable Lapse Date or the
Accelerated Lapse Date (as defined in Section 3.1), the Participant shall not be
entitled to transfer, sell, pledge, encumber, hypothecate or assign any
Restricted Shares for which a Lapse Date or Accelerated Lapse Date have not
occurred (collectively, the "Transfer Restrictions").

        3.     Lapse of Restrictions.

        3.1   The Transfer Restrictions and all other restrictions with respect
to the Restricted Shares shall lapse, and such Restricted Shares shall become
fully nonforfeitable as set forth below:

        (a)   Provided the Participant continues in Continuous Service from the
date hereof until the applicable Lapse Date, on each Lapse Date the number of
Restricted Shares set forth in Section 1.2 opposite such Lapse Date shall vest
and become fully nonforfeitable;

--------------------------------------------------------------------------------



        (b)   Provided the Participant continues in Continuous Service from the
date hereof until the Accelerated Lapse Date (as defined below), all Restricted
Shares granted hereunder shall vest and become fully nonforfeitable on the
Accelerated Lapse Date.

        3.2   "Accelerated Lapse Date" shall mean the date of termination of
Participant's Continuous Service (i) by the Company for reasons other than
cause, as determined by the Board in its discretion, (ii) as the result of the
Participant's death, Disability or Retirement, or (iii) in anticipation or as
the result of a Change in Control as provided in Section 4.

        3.3   Upon the termination of the Participant's Continuous Service prior
to any Lapse Date, other than a termination which qualifies as an Accelerated
Lapse Date, the Restricted Shares with respect to which no Lapse Date has
occurred shall be forfeited and automatically transferred to and reacquired by
the Company at no cost to the Company, and neither the Participant nor his or
her heirs, executors, administrators or successors shall have any right or
interest in such Restricted Shares.

        4.     Change of Control.

        4.1   Upon the occurrence of a Change of Control, the Transfer
Restrictions and all other restrictions shall lapse with respect to all of the
Restricted Shares, all Restricted Shares shall become fully nonforfeitable, and
the Board shall have the power and discretion to provide for modification of
this award of Restricted Shares in accordance with the Plan. The provisions of
this Section 4 shall not apply to any transaction undertaken for the purpose of
reincorporating the Company under the laws of another jurisdiction, if such
transaction does not materially affect the beneficial ownership of the Company's
capital stock.

        4.2   For the purpose of the Restricted Shares awarded pursuant to this
Agreement, the term "Change of Control" shall mean the first to occur of the
following: (A) any person becomes the beneficial owner, directly or indirectly,
of securities of the Company representing 35% or more of the combined voting
power of the Company's then outstanding voting securities (other than (i) the
Company, (ii) any subsidiary of the Company, or (iii) one or more employee
benefit plans maintained by the Company); (B) three or more Directors of the
Company, whose election or nomination for election is not approved by a majority
of the applicable Incumbent Board, are elected within any single twelve month
period to serve on the Board; (C) members of the applicable Incumbent Board
cease to constitute a majority of the Board; (D) the consummation of a merger or
consolidation of the Company with or into any other corporation or entity or
person, or any other corporate reorganization, in which the stockholders of the
Company immediately prior to such consolidation, merger or reorganization own
less than 50% of the outstanding voting securities of the surviving entity (or
its parent) following the consolidation, merger or reorganization or (E) the
consummation of a sale, lease or other disposition of all or substantially all
of the assets of the Company. For purposes of this definition, the terms
"person" and "beneficial owner" shall have the meanings set forth in
Section 13(d) and Rule 13d-3, respectively, of the Securities Exchange Act of
1934, as amended, and in the regulations promulgated thereunder. For purposes of
this definition, "Incumbent Board" means (i) members of the Board of Directors
of the Company as of the date hereof, to the extent that they continue to serve
as members of the Board, and (ii) any individual who becomes a member of the
Board after the date hereof, if such individual's election or nomination for
election as a Director was approved by a vote of at least 75% of the then
applicable Incumbent Board.

        5.     Escrow and Delivery of Shares.

        5.1   Certificates representing the Restricted Shares shall be issued in
the name of the Participant and held by the Company in escrow and shall remain
in the custody of the Company

2

--------------------------------------------------------------------------------



until (i) their delivery to the Participant or his or her estate as set forth in
Section 5.2, or (ii) their forfeiture and transfer to the Company as set forth
in Section 3.3.

        5.2   (a) Subject to Section 5.2(b), certificates representing the
Restricted Shares which have become nonforfeitable shall be delivered to the
Participant as soon as practicable following each Lapse Date or Accelerated
Lapse Date, provided that the Participant has satisfied all applicable tax
withholding requirements with respect to the Restricted Shares.

          (b) If the Accelerated Lapse Date occurs as a result of the
Participant's death, certificates representing the Restricted Shares shall be
delivered to the Participant's estate as soon as practicable following the
Company's receipt of an official death certificate or other evidence of death
acceptable to the Company, provided that the Participant's estate has satisfied
all applicable tax withholding requirements with respect to the Restricted
Shares.

        6.     Dividends; Voting Rights.

        6.1   All dividends declared and paid by the Company on Restricted
Shares shall be held by the Company in escrow for the account of the
Participant. Dividends so held shall not bear interest. Upon the earlier of a
Lapse Date or the Accelerated Lapse Date, the dividends in respect of the
Restricted Shares which have become nonforfeitable shall be paid to the
Participant or his or her estate, as the case may be. Upon the forfeiture of the
Restricted Shares pursuant to Section 3.3, all related dividends shall also be
forfeited.

        6.2   The Participant shall not have the right to vote any Restricted
Shares until the restrictions have lapsed with respect to such Restricted Shares
and such Restricted Shares have become nonforfeitable.

        7.    No Right to Continued Employment.    Nothing in this Award
Agreement or the Plan shall be interpreted or construed to confer upon the
Participant any right with respect to continued employment by the Company or any
of its Affiliates, nor shall this Award Agreement or the Plan interfere in any
way with the right of the Company or any Affiliate to terminate the
Participant's employment at any time.

        8.    Adjustments Upon Recapitalization.    If, by reason of a
recapitalization or other change in corporate or capital structure, the
Participant shall be entitled to new, additional or different shares of stock or
securities of the Company or any successor Company or entity or other property
pursuant to the Plan, such new, additional or different shares or other property
shall thereupon be subject to all of the conditions and restrictions which were
applicable to the Restricted Shares immediately prior to such recapitalization
or other change in corporate or capital structure.

        9.     Withholding of Taxes.

        9.1   The Company shall have the right to require the Participant or the
Participant's beneficiaries or legal representatives to remit to the Company an
amount equal to the applicable foreign, federal, state and local income taxes
and other amounts required by law to be withheld (the "Withholding Taxes").
Whenever payments under the Plan or this Award Agreement are to be made to the
Participant in cash, such payments shall be net of any amounts sufficient to
satisfy all applicable taxes, including without limitation, all Withholding
Taxes concerning such payments. The Board may, in its sole discretion, permit
the Participant to satisfy the withholding obligation either by (i) surrendering
shares of Common Stock owned by the Participant or (ii) having the Company
withhold shares from the Restricted Shares otherwise deliverable to the
Participant. Restricted Shares surrendered or withheld shall be valued at their
Fair Market Value as of the date on which income is required to be recognized
for income tax purposes.

        9.2   If the Participant makes an election under Section 83(b) of the
Code with respect to the grant of Restricted Shares, the grant of the Restricted
Shares shall be conditioned upon the

3

--------------------------------------------------------------------------------






prompt payment by the Participant to the Company of Withholding Taxes due in
connection with such election. If the Participant does not make an election
under Section 83(b) of the Code with respect to the grant of Restricted Shares,
the Participant shall pay to the Company the Withholding Taxes upon each Lapse
Date or the Accelerated Lapse Date. The delivery of the Restricted Shares and
related dividends shall be conditioned upon the prior payment of the applicable
Withholding Taxes.

        10.    Modification of Award Agreement.    Except as set forth in the
Plan and in this Award Agreement, this Award Agreement may be modified, amended,
suspended or terminated, and any terms or conditions may be waived, but only by
a written instrument executed by the parties hereto.

        11.    Severability.    Should any provision of this Award Agreement be
held by a court of competent jurisdiction to be unenforceable or invalid for any
reason, the remaining provisions of this Award Agreement shall not be affected
by such holding and shall continue in full force and effect in accordance with
their terms.

        12.    Governing Law.    This Award Agreement and all rights arising
hereunder shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Delaware.

        13.    Successors in Interest.    This Award Agreement shall inure to
the benefit of and be binding upon any successor to the Company and upon the
Participant's heirs, executors, administrators and successors.

        14.    Interpretation.    This Award Agreement shall be construed in
accordance with, and subject to, the terms of the Plan. For purposes of this
Award Agreement, all capitalized terms used and not otherwise defined herein
shall have the meanings ascribed to them in the Plan.


 
 
GOLDEN MINERALS COMPANY
 
 
By:
 
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
PARTICIPANT
 
 
  


--------------------------------------------------------------------------------

Name:

4

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.1



GOLDEN MINERALS COMPANY 2009 EQUITY INCENTIVE PLAN RESTRICTED STOCK AWARD
AGREEMENT
